

	

		II

		109th CONGRESS

		1st Session

		S. 1464

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 22, 2005

			Mr. Voinovich introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To make a technical correction to the Act

		  providing for the designation of the David Berger Memorial.

	

	

		1.Short titleThis Act may be cited as the

			 David Berger Memorial Act of

			 2005.

		2.David Berger Memorial,

			 Ohio

			Section 116 of Public Law 96–199 (16 U.S.C.

			 431 note; 94 Stat. 71) is amended in the first sentence by striking at

			 the Jewish Community Center in Cleveland Heights, Ohio, and inserting

			 in northeastern Ohio.

			

